Name: Commission Regulation (EC) No 2551/97 of 15 December 1997 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  environmental policy;  international trade
 Date Published: nan

 L 349/4 EN Official Journal of the European Communities 19 . 12. 97 COMMISSION REGULATION (EC) No 2551/97 of 15 December 1997 suspending the introduction into the Community of specimens of certain species of wild fauna and flora Regulation of species in relation to which it has been established that the introduction of live specimens into the natural habitat of the Community would constitute an ecological threat to wild species of fauna and flora indi ­ genous to the Community, as a result of which the species Trachemys scripta elegans and Rana catesbeiana were so listed; whereas point (d) of Article 4 (6) of that Regulation provides for the establishment by the Commission of restrictions on the introduction into the Community of such species on identical grounds; Whereas Article 41 of Commission Regulation (EC) No 939/97 (4) contains provisions for the implementation by the Member States of the restrictions established by the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein ('), as last amended by Commission Regulation (EC) No 2307/97 (2), and in particular point 2 of Article 19 thereof, After consulting the Scientific Review Group, Whereas Article 4 (6) of Regulation (EC) No 338/97 provides for the establishment by the Commission of general restrictions, or restrictions relating to certain countries of origin , on the introduction into the Com ­ munity of specimens of species listed in Annexes A and B thereto and lays down the criteria for such restrictions; Whereas species listed in Annex C to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the imple ­ mentation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (3) were subject to restrictions on the introduc ­ tion into the Community on the basis of the provisions of Article 10 ( 1 ) of that Regulation ; whereas, in view of the replacement of that Regulation by Regulation (EC) No 338 /97, the restrictions concerned should now be based on the similar criteria laid down in Article 4 (6) of the latter Regulation ; whereas the countries of origin of the species subject to those restrictions were consulted with a view to their adoption ; Whereas point (d) of Article 3 (2) of Regulation (EC) No 338/97 provides for the inclusion in Annex B to that HAS ADOPTED THIS REGULATION : Article 1 Subject to the provisions of Article 41 of Regulation (EC) No 939/97, the introduction into the Community of the specimens of the species of wild fauna and flora mentioned in the Annex to this Regulation is hereby suspended . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997. For the Commission Ritt BJERREGAARD Member of the Commission (') OJ L 61 , 3 . 3 . 1997, p . 1 . (2 ) OJ L 325, 27. 11 . 1997, p . 1 . 1 OJ L 384, 31 . 12. 1982, p . 1 . ( 4) OJ L 140 , 30 . 5 . 1997, p. 9 . 19 . 12. 97 I EN I Official Journal of the European Communities L 349/5 ANNEX Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Specimens Countries of origin Basis in Article 4 (6), point: FAUNA MAMMALIA Of wild origin AH range States b MONOTREMATA Tachyglossidae Zaglossus bruijni PRIMATES Tupaiidae Tupaia glis Bhutan b Londae Arctocebus calabarensis Nycticebus coucang Nycticebus pygmaeus Perodicticus potto Galagidae b b b b Central African Republic, Gabon , Nigeria China, Philippines, Singapore All range States Angola, Libera, Nigeria Equatorial Guinea, Nigeria All range States Euoticus elegantulus (synonym Galago elegan ­ tulus ) Galago alleni b b b b b b Galago matschiei (synonym G. inustus) Galago moholi Galago senegalensis Galagoides demidoff (synonym Galago demi ­ dovii) Galagoides zanzibaricus (synonym Galago zanzibaricus ) b b Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Of wild origin Otolemur crassicaudatus Callitricidae Callithrix argentata Callithrix geoffroyi (synonym C. jacchus geof ­ froyi) Callithrix humeralifer Callithrix jacchus b b Rwanda, Democratic Republic of Congo Mozambique Djibouti , Eritrea, Gambia Burkina Faso, Central African Republic, Kenya, Senegal Malawi , Mozambique Mozambique Brazil , Paraguay Brazil Brazil Brazil Brazil Bolivia, Ecuador All range States Colombia Peru All range States Trinidad and Tobago All range States b b bCallithrix penicillata (synonym C. jacchus penicillata ) bCallithrix pygmaea (synonym Cebuella pygmaea ) b b b Saguinus imperator Saguinus labiatus Saguinus mystax Cebidae Alouatta fusca Alouatta seniculus Ateles belzebuth b b b L 349/6 I EN I Official Tournai of the European Communities 19 . 12. 97 l Species Specimens Countries of origin Basis in Article 4 (6), point: Ateles fusciceps Of wild origin All range States b Ateles geoffroyi Of wild origin All range States b Ateles paniscus Of wild origin Bolivia, Brazil , Guyana, Peru, Suriname b Callicebus torquatus Of wild origin Colombia, Ecuador, Venezuela b Cebus albifrons Of wild origin Guyana b Cebus capucinus Of wild origin Belize, Venezuela b Cebus olivaceus Of wild origin Guyana, Peru, Suriname b Chiropotes satanas Of wild origin Brazil b Lagothrix lagothricha Of wild origin All range States b Pithecia aequatorialis (synonym P. monachus aequatorialis) Of wild origin Peru b Pithecia irrorata (synonym P. monachus irro ­ rata ) Of wild origin Brazil , Peru b Pithecia monachus Of wild origin Brazil , Peru b Pithecia monachus hirsuta Of wild origin Bolivia, Ecuador b Pithecia pithecia Of wild origin Brazil b Cercopithecidae Allenopithecus nigroviridis Of wild origin All range States b Cercocebus agilis Of wild origin Central African Republic b Cercocebus torquatus Of wild origin CÃ ´te d' Ivoire, Guinea, Nigeria, Senegal , Sierra Leone b Cercopithecus ascanius Of wild origin Angola, Burundi , Central African Repub ­ lic , Kenya, Rwanda, Sudan, Uganda b Cercopithecus cephus Of wild origin Cameroon, Central African Republic, Equatorial Guinea, Gabon b Cercopithecus dryas (including C. salongo) Of wild origin Democratic Republic of Congo b Cercopithecus erythrogaster Of wild origin All range States b Cercopithecus erythrotis Of wild origin All range States b Cercopithecus hamlyni Of wild origin All range States b Cercopithecus mitis Of wild origin Mozambique b Cercopithecus neglectus Of wild origin Central African Republic , Ethiopia, Gabon , Kenya b Cercopithecus nictitans Of wild origin Benin, Sierra Leone b Cercopithecus petaurista Of wild origin Senegal b Cercopithecus pogonias Of wild origin Cameroon, Equatorial Guinea, Gabon , Nigeria b Cercopithecus preussi (synonym C. lhoesti preussi) Of wild origin Cameroon , Equatorial Guinea b Chlorocebus aethiops Of wild origin Mozambique b Colobus angolensis Of wild origin Angola, Malawi , Uganda, Zambia b Colobus guereza Of wild origin Equatorial Guinea, Ethiopia b Colobus polykomos Of wild origin CÃ ´te d' Ivoire, Ghana, Guinea-Bissau, Nigeria, Togo b Erythrocebus patas Of wild origin Somalia b Lophocebus albigena (synonym Cercocebus albigena ) Of wild origin Cameroon , Equatorial Guinea, Kenya, Nigeria, Uganda b Macaca arctoides Of wild origin India, Malaysia, Thailand b Macaca assamensis Of wild origin Nepal b 19 . 12. 97 I EN I Official Tournai of the European Communities L 349/7 Species Specimens Countries of origin Basis in Article 4 (6), point: Macaca cyclopis Of wild origin All range States b Macaca fascicularis Of wild origin Bangladesh , India, Laos , Singapore b Macaca maura Of wild origin Indonesia b Macaca mulatta Of wild origin Myanmar, Pakistan , Thailand b Macaca nemestrina Of wild origin China b Macaca nemestrina pagensis Of wild origin Indonesia b Macaca nigra Of wild origin Indonesia b Macaca ochreata Of wild origin Indonesia b Macaca sylvanus Of wild origin Algeria, Morocco b Macaca tonkeana Of wild origin Indonesia b Miopithecus talapoin (synonym Cercopithecus talapoin ) Of wild origin Angola b Papio hamadryas Of wild origin Central African Republic, Chad, Congo, Guinea, Guinea-Bissau, Liberia, Libya, Mauritania , Niger, Sierra Leone, Somalia b Presbytis femoralis (synonym P. melalophos femoralis) Of wild origin Singapore , Thailand b Presbytis frontata Of wild origin Malaysia b Presbytis hosei Of wild origin Brunei , Malaysia b Presbytis rubicunda Of wild origin Brunei , Malaysia b Procolobus badius (synonym Colobus badius) Of wild origin All range States b Procolobus verus (synonym Colobus verus ) Of wild origin Benin , CÃ ´te d'Ivoire , Ghana, Guinea, Nigeria, Sierra Leone, Togo b Theropithecus gelada Of wild origin Eritrea b Trachypithecus cristatus (synonym Presbytis cristata ) Of wild origin Malaysia, Thailand b Trachypithecus obscurus (synonym Presbytis obscura ) Of wild origin Bangladesh, Myanmar b Trachypithecus phayrei (synonym Presbytis phayrei) Of wild origin Cambodia, China, India b Trachypithecus vetulus (synonym Presbytis senex) Of wild origin Sri Lanka b XENARTHRA Myrmecophagidae Myrmecophaga tridactyla Of wild origin Belize, Uruguay b PHOLIDOTA Manidae Manis crassicaudata Of wild origin China b Manis javanica Of wild origin Bangladesh, China, Laos , Singapore b Manis pentadactyla Of wild origin Bangladesh, Thailand b Manis temminckii Of wild origin South Africa b Manis tetradactyla Of wild origin Nigeria b RODENTIA SciurÃ ­dae Ratufa affinis Of wild origin Singapore b Ratufa bicolor Of wild origin China b L 349/8 I EN I Official Journal of the European Communities 19 . 12. 97 Species Specimens Countries of origin Basis in Article 4 (6), point: CARNIVORA Canidae Chrysocyon brachyurus Of wild origin Argentina, Bolivia, Peru b Viverridae Cynogale bennettii Of wild origin Brunei , China, Indonesia, Malaysia, Singa ­ pore, Thailand, Vietnam b Eupleres goudotii Of wild origin Madagascar b Fossa fossana Of wild origin Madagascar b Felidae l LeptaÃ ­lurus serval Of wild origin Algeria, Burkina Faso, CÃ ´te d'Ivoire, Djibouti , Eritrea, Ethiopia, Guinea, Lesotho, Mauritania, Mozambique b Oncifelis colocolo Of wild origin Argentina, Chile b Prionailurus bengalensis Of wild origin Macao b PERISSODACTYLA Equidae I Equus zebra hartmannae Of wild origin Angola b ARTJODACÃ Ã LA Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis) Of wild origin CÃ ´te d'Ivoire, Guinea, Guinea-Bissau, Nigeria, Sierra Leone b Hippopotamus amphibius Of wild origin Angola, Benin, Burundi , Central African Republic, Chad, CÃ ´te d'Ivoire , Equatorial Guinea, Eritrea, Ethiopia, Gambia, Ghana, Guinea-Bissau, Liberia, Namibia, Niger, Nigeria, Rwanda, Senegal , Sierra Leone, Togo b Cervidae Pudu mephistophiles Of wild origin Colombia, Ecuador b Bovidae Ovis ammon Of wild origin All range States b AVES ANSERIFORMES Anatidae Anas bernieri Of wild origin Madagascar b FALCONIFORMES Accipitridae Accipiter brachyurus Of wild origin Papua New Guinea b Accipiter gundlachi Of wild origin Cuba b Accipiter imitator Of wild origin Papua New Guinea, Solomon Islands b Buteo galapagoensis Of wild origin Ecuador b Buteo ridgwayi Of wild origin Dominican Republic, Haiti b Erytbrotriorchis radiatus Of wild origin Australia b Gyps coprotheres Of wild origin Mozambique, Namibia, Swaziland b Harpyopsis novaeguineae Of wild origin Indonesia, Papua New Guinea b Leucopternis lacernulata Of wild origin Brazil b 19 . 12. 97 EN Official Journal of the European Communities L 349/9 Species Specimens Countries of origin Basis in Article 4 (6), point: Leucopternis occidentalis Of wild origin Ecuador, Peru b Lophoictinia isura Of wild origin Australia b Spizaetus bartelsi Of wild origin Indonesia b Falconidae Falco deiroleucus Of wild origin Belize , Guatemala b Falco fasciinucha Of wild origin Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, Sudan , Tanzania, Zambia, Zimbabwe b Falco hypoleucos Of wild origin Australia, Papua New Guinea b Micrastur plumbeus Of wild origin Colombia, Ecuador b GALLIFORMES Cracidae Crax rubra Of wild origin Costa Rica, Guatemala, Honduras , Mexico, Nicaragua, Panama b Penelopina nigra Of wild origin Guatemala, Honduras , Mexico b Phasianidae Polyplectron schleiermacheri Of wild origin Indonesia, Malaysia b COLUMBIFORMES Columbidae Goura cristata Of wild origin Indonesia b Goura scheepmakeri Of wild origin Indonesia b Goura victoria Of wild origin Indonesia b PSITTACIFORMES Psittacidae l Agapornis fischeri Of wild origin Burundi , Rwanda, Tanzania b Agapornis lilianae Of wild origin Mozambique, Tanzania, Zimbabwe b Of ranched origin Mozambique b Agapornis nigrigenis Of wild origin All range States b Agapornis personatus Of wild origin Kenya b Agapornis pullarius Of wild origin Angola, Benin , Burundi , Chad, CÃ ´te d' Ivoire, Ethiopia, Guinea, Kenya, Nigeria, Tanzania b Agapornis roseicollis Of wild origin Botswana, South Africa b Agapornis swindernianus Of wild origin All range States b Amazona agilis Of wild origin Jamaica b Amazona albifrons Of wild origin Mexico b Amazona amazonica Of wild origin Bolivia, Peru b Amazona auropalliata Of wild origin Costa Rica, El Salvador, Guatemala, Honduras b Amazona autumnalis Of wild origin Brazil , Ecuador, Guatemala b Amazona collaria Of wild origin Jamaica b Amazona dufresniana Of wild origin Venezuela b Amazona farinosa Of wild origin Belize, Honduras , Mexico b Amazona festiva festiva Of wild origin Ecuador, Guyana b Amazona finschi Of wild origin All range States b Amazona kawalli Of wild origin Brazil b Amazona mercenaria Of wild origin Colombia, Venezuela b L 349/ 10 I EN I Official Journal of the European Communities 19 . 12. 97 Basis in Species Specimens Countries of origin Article 4 (6), point: Amazona ochrocephala Of wild origin Bolivia, Ecuador, Honduras, Peru, Trinidad and Tobago b Amazona oratrix Of wild origin All range States b Amazona ventralis Of wild origin All range States b Amazona xantholora Of wild origin Honduras b Amazona xanthops Of wild origin Bolivia, Paraguay b Aprosmictus erythropterus Of wild origin Indonesia, Papua New Guinea b Ara ararauna Of wild origin Panama, Peru, Trinidad and Tobago b Ara chloropterus Of wild origin Argentina, Panama, Peru b Ara couloni Of wild origin Bolivia, Brazil b Ara nobilis Of wild origin Bolivia b Ara severa Of wild origin Ecuador, Guyana, Panama b Aratinga acuticaudata Of wild origin Uruguay b Aratinga aurea Of wild origin Argentina, Paraguay b Aratinga auricapilla Of wild origin All range States b Aratinga erythrogenys Of wild origin Ecuador, Peru b Aratinga euops Of wild origin Cuba b Aratinga mitrata Of wild origin Peru b Aratinga solstitialis Of wild origin Suriname, Venezuela b Aratinga wagleri Of wild origin Peru b Bolborhynchus aurifrons Of wild origin Peru b Bolborhynchus aymara Of wild origin Chile b Bolborhynchus ferrugineifrons Of wild origin Colombia b Bolborhynchus orbygnesius Of wild origin Peru b Brotogeris pyrrhopterus Of wild origin Ecuador, Peru b Brotogeris sanctithomae Of wild origin Ecuador b Brotogeris versicolurus Of wild origin Ecuador, Suriname b Cacatua ducorpsi Of wild origin Solomon Islands b Cacatua galerita Of wild origin Indonesia, Papua New Guinea b Cacatua sanguinea Of wild origin Indonesia b Cacatua sulphurea Of wild origin Indonesia b Chalcopsitta cardinalis Of wild origin Solomon Islands b Charmosyna amabilis Of wild origin Fiji b Charmosyna diadema Of wild origin All range States b Charmosyna margarethae Of wild origin Solomon Islands b Charmosyna meeki Of wild origin Solomon Islands b Charmosyna palmarum Of wild origin Solomon Islands b Coracopsis vasa Of wild origin Madagascar b Cyanoliseus patagonus Of wild origin Chile, Uruguay b Cyanoramphus unicolor Of wild origin New Zealand b Deroptyus accipitrinus Of wild origin Brazil , Peru b Eclectus roratus Of wild origin Indonesia, Solomon Islands b Enicognathus leptorhynchus Of wild origin Chile b Eos cyanogenia Of wild origin Indonesia b Eos reticulata Of wild origin Indonesia b Eunymphicus cornutus Of wild origin New Caledonia b Forpus xanthops Of wild origin Peru b 19 . 12 . 97 I EN I CommunitiesOfficial Journal of the European L 349 / 11 Species Specimens Countries of origin Basis in Article 4 (6), point: Geoffroyus heteroclitus Of wild origin Solomon Islands b Hapalopsittaca amazonina Of wild origin All range States b Hapalopsittaca fuertesi Of wild origin Colombia b Hapalopsittaca pyrrhops Of wild origin All range States b Leptosittaca branickii Of wild origin All range States b Loriculus flosculus Of wild origin Indonesia b Lorius albidinuchus Of wild origin Papa New Guinea b Lorius chlorocercus Of wild origin Solomon Islands b Lorius domicella Of wild origin Indonesia b Lorius garrulus Of wild origin Indonesia b Lorius lory Of wild origin Indonesia b Micropsitta bruijnii Of wild origin Solomon Islands b Micropsitta finschii Of wild origin Solomon Islands b Nannopsittaca dachilleae Of wild origin Bolivia, Peru b Nannopsittaca panychlora Of wild origin Brazil , Guyana b Neophema splendida Of wild origin Australia b Pionites leucogaster Of wild origin Brazil , Ecuador b Pionopsitta pulchra Of wild origin All range States b Pionopsitta pyrilia Of wild origin All range States b Pionus chalcopterus Of wild origin Peru b Pionus senilis Of wild origin Guatemala, Honduras , Panama b Pionus tumultuosus Of wild origin Colombia, Ecuador, Venezuela b Poicephalus crassus Of wild origin All range States b Poicephalus cryptoxanthus Of wild origin Tanzania b Of ranched origin Mozambique b Poicephalus gulielmi Of wild origin Equatorial Guinea b Poicephalus meyeri Of wild origin Eritrea, Ethiopia, Tanzania b Of ranched origin Mozambique b Poicephalus robustus Of wild origin Botswana, CÃ ´te d'Ivoire, Gambia, Ghana, Guinea-Bissau, Namibia, Nigeria, Senegal , South Africa, Swaziland, Togo b Poicephalus rufiventris Of wild origin Tanzania b Poicephalus senegalus Of wild origin Burkina Faso, Chad, Liberia, Mali , Mauri ­ tania, Niger, Sierra Leone b Polytelis alexandrae Of wild origin Australia b Prioniturus luconensis Of wild origin Philippines b Prosopeia personata Of wild origin Fiji b Prosopeia splendens Of wild origin Fiji b Prosopeia tabuensis Of wild origin All range States b Psittacula alexandri Of wild origin Indonesia b Psittacula cyanocephala Of wild origin Bangladesh b Psittacula finschii Of wild origin Bangladesh, Cambodia b Psittacula intermedia Of wild origin India b Psittacula roseata Of wild origin China, Vietnam b Psittaculirostris desmarestii Of wild origin Indonesia b Psittaculirostris edwardsii Of wild origin Indonesia b Psittaculirostris salvadorii Of wild origin Indonesia b L 349/ 12 | EN I Official Journal of the European Communities 19 . 12 . 97 Species Specimens Countries of origin Basis in Article 4 (6), point: Psittacus erithacus Of wild origin Angola, Benin, Burundi , Cameroon, Central African Republic, CÃ ´te d'Ivoire , Equatorial Guinea, Liberia, Mali , SÃ £o TomÃ © and PrÃ ­ncipe, Sierra Leone, Tanzania, Togo b Psitteuteles goldiei Of w wild origin Indonesia b Psitteuteles iris Of w wild origin All range States b Psittinus cyanuras Of w wild origin Vietnam b Psittrichas fulgidus Of w wild origin All range States b Pyrrhura albipectus Of w wild origin Ecuador b Pyrrhura calliptera Of w wild origin Colombia b Pyrrhura hoematotis Of w wild origin Venezuela b Pyrrhura leucotis Of w wild origin Brazil b Pyrrhura molinae Of w wild origin Paraguay b Pyrrhura orcesi Of w wild origin Ecuador b Pyrrhura picta Of w wild origin Bolivia, Colombia b Pyrrhura viridicata Of w wild origin Colombia b Tanygnathus gramineus Of w wild origin Indonesia b Tanygnathus sumatranus Of w wild origin Indonesia b Touit melanonotus Of w wild origin Brazil b Touit surda Of w wild origin Brazil b Trichoglossus euteles Of w wild origin Indonesia b Trichoglossus haematodus Of w wild origin Solomon Islands b Trichoglossus johnstoniae Of w wild origin Philippines b Trichoglossus ornatus Of w wild origin Indonesia b Trichoglossus rubiginosus Of w wild origin Federated States of Micronesia b Triclaria malachitacea Of w wild origin Argentina, Brazil b STRIGIFORMES Tytonidae Phodilus prigoginei Of wild origin Democratic Republic of Congo b Tyto aurantia Of wild origin Papua New Guinea b Tyto inexspectata Of wild origin Indonesia b Tyto manusi Of wild origin Papua New Guinea b Tyto nigrobrunnea Of wild origin Indonesia b Tyto sororcula Of wild origin Indonesia b Strigidae Bubo philippensis Of wild origin Philippines b Bubo vosseleri Of wild origin Tanzania b Glaucidium albertinum Of wild origin Rwanda, Zaire b Ketupa blakistoni Of wild origin China, Japan , Russian Federation b Ketupa ketupu Of wild origin Singapore b Nesasio solomonensis Of wild origin Papua New Guinea, Solomon Islands b Ninox affinis Of wild origin India b Ninox rudolfi Of wild origin Indonesia b Otus angelinae Of wild origin Indonesia b Otus fuliginosus Of wild origin Philippines b Otus longicornis Of wild origin Philippines b 19 . 12. 97 I EN I Official Journal of the European Communities L 349/ 13 Species Specimens Countries of origin Basis in Article 4 (6), point: Otus magicus Of wild origin Seychelles b Otus mindorensis Of wild origin Philippines b Otus mirus Of wild origin Philippines b Otus pauliani Of wild origin Comoros b Otus rutilus Of wild origin Comoros b Scotopelia ussheri Of wild origin CÃ ´te d'Ivoire, Ghana, Guinea, Liberia, Sierra Leone b Strix davidi Of wild origin China b CORACIIFORMES Bucerottdae l Buceros rhinoceros Of wild origin Thailand b PASSERIFORMES Pittidae Pitta nympha Of wild origin All range States b REPTILIA TESTUDINES Emydidae Trachemys scripta elegans All live, including captive-bred All countries of origin d Testudinidae Geochelone carbonaria Of wild origin Argentina, Panama b Geochelone chilensis Of wild origin Argentina b Geochelone denticulata Of wild origin Bolivia, Ecuador b Geochelone elegans Of wild origin Bangladesh, Pakistan b Geochelone pardalis Of wild origin Mozambique, Namibia, Swaziland, Tanzania b Of ranched origin Mozambique b Geochelone sulcata Of wild origin Djibouti , Eritrea, Guinea, Niger, Togo b Gopherus agassizii Of wild origin All range States b Gopherus berlandieri Of wild origin All range States b Gopherus polyphemus Of wild origin United States of America b Homopus signatus Of wild origin Namibia b Indotestudo elongata Of wild origin Bangladesh, India b Indotestudo forstenii Of wild origin All range States b Kinixys belliana Of wild origin Burundi , Central African Republic, CÃ ´te d'Ivoire, Djibouti , Liberia, Madagascar, Mauritania, Mozambique b l Of ranched/captive-bred origin Benin, Mozambique b Kinixys erosa Of wild origin Benin, Guinea-Bissau, Togo b Kinixys homeana Of ranched/captive-bred origin Benin b Kinixys natalensis Of wild origin Mozambique, South Africa, Swaziland b Manouria emys Of wild origin All range States b Manouria impressa Of wild origin All range States b Pyxis arachnoÃ ¯des Of wild origin All range States b Testudo horsfieldii Of wild origin China, Pakistan b Pelomedusidae Erymnochelys madagascariensis Of wild origin Madagascar b Peltocephalus dumerilianus Of wild origin Peru b L 349/ 14 | EN I Official Journal of the European Communities 19 . 12. 97 Species Specimens Countries of origin Basis in Article 4 (6), point: Podocnemis erythrocephala Of wild origin Colombia, Venezuela b Podocnemis expansa Of wild origin Colombia, Ecuador, Guyana, Peru, b Trinidad and Tobago, Venezuela I Podocnemis lewyana Of wild origin All range States b Podocnemis sextuberculata Of wild origin Peru b CROCODYLIA \ Alligatoridae I Caiman crocodilus crocodilus Of wild origin Bolivia, Ecuador, Peru, Trinidad and b Tobago Caiman crocodilus fuscus Of wild origin Belize, Costa Rica, Ecuador, El Salvador, b Guatemala, Mexico, Panama, Venezuela Caiman yacare Of wild origin Argentina, Bolivia b Palaeosuchus trigonatus Of wild origin Guyana b SAURIA Agamidae Uromastyx acanthinurus Of wild origin Egypt b Uromastyx aegyptius Of wild origin Egypt b Uromastyx maliensis Of wild origin All range States b Uromastyx ocellatus Of wild origin Djibouti , Egypt, Ethiopia, Saudi Arabia, b Yemen Uromastyx thomasi Of wild origin Oman b Gekkonidae Phelsuma abbotti Of wild origin Madagascar b Phelsuma antanosy Of wild origin Madagascar b Phelsuma barbouri Of wild origin Madagascar b Phelsuma befotakensis Of wild origin Madagascar b Phelsuma breviceps Of wild origin Madagascar b Phelsuma chekei Of wild origin Madagascar b Phelsuma dubia Of wild origin Madagascar, Mozambique, Tanzania b Phelsuma edwardnewtonii Of wild origin Mauritius b Phelsuma flavigularis Of wild origin Madagascar b Phelsuma guimbeaui Of wild origin Mauritius b Phelsuma guttata Of wild origin Madagascar b Phelsuma klemmeri Of wild origin Madagascar b Phelsuma minuthi Of wild origin Madagascar b Phelsuma modesta Of wild origin Madagascar b Phelsuma mutabilis Of wild origin Madagascar b Phelsuma pronki Of wild origin Madagascar b Phelsuma pusilla Of wild origin Madagascar b Phelsuma seippi Of wild origin Madagascar b Phelsuma serraticauda Of wild origin Madagascar b Phelsuma standingi Of wild origin Madagascar b Phelsuma trilineata Of wild origin Madagascar b Iguanidae Conolophus pallidus Of wild origin Ecuador b Conolophus subcristatus Of wild origin Ecuador b 19 . 12. 97 I EN I Official Journal of the European Communities L 349/ 15 Species Specimens Countries of origin Basis in Article 4 (6), point: Helodermatidae Heloderma horridum Of wild origin Guatemala, Mexico b Heloderma suspectum Of wild origin Mexico, United States of America b Varanidae l Varanus albigularis Of wild origin Djibouti , Eritrea, Kenya, Lesotho, Mozam ­ bique, Swaziland, Uganda, Democratic Republic of Congo b Varanus baritji Of wild origin Australia b Varanus beccarii Of wild origin Indonesia b Varanus bogerti Of wild origin Papa New Guinea b Varanus dumerilii Of wild origin Brunei b Varanus exanthematicus Of wild origin Angola, Benin , Burkina Faso, Burundi , Djibouti , Kenya, Liberia, Malawi, Niger, Rwanda, Democratic Republic of Congo b Of ranched origin Benin, Togo b Varanus glauerti Of wild origin Australia b Varanus indicus Of wild origin Australia, Marshall Islands, Solomon Islands b Varanus irrawadicus Of wild origin China b Varanus jobiensis (synonym V karlschmidti) Of wild origin Papua New Guinea b Varanus kingorum Of wild origin Australia b Varanus niloticus Of wild origin Burkina Faso, Burundi , Djibouti , Egypt, Equatorial Guinea, Lesotho, Mauritania, Mozambique, Rwanda, Swaziland b Of ranched origin Benin , Togo b Varanus pilbarensis Of wild origin Australia b Varanus rudicollis Of wild origin Philippines b Varanus salvadorii Of wild origin Papua New Guinea b Varanus salvator Of wild origin Bangladesh, Brunei , Cambodia, China, India, Myanmar, Philippines, Singapore, Vietnam b Varanus similis Of wild origin Papua New Guinea b Varanus telenestes Of wild origin Papua New Guinea b Varanus teriae Of wild origin Australia b Varanus yemenensis Of wild origin Saudi Arabia, Yemen b SERPENTES Boidae Boa constrictor Of wild origin Costa Rica, El Salvador, Honduras, Peru b Eunectes barbouri Of wild origin Brazil b Eunectes deschauenseei Of wild origin Brazil b Eunectes murinus Of wild origin Paraguay b Eunectes notaeus Of wild origin Bolivia, Uruguay b Python anchietae Of wild origin All range States b Python curtus Of wild origin Brunei b Python molurus Of wild origin | China, Laos, Vietnam b L 349/ 16 I EN I Official Journal of the European Communities 19 . 12. 97 Species Specimens Countries of origin Basis in Article 4 (6), point: Python regius Of wild origin Central African Republic , Congo, Equato ­ rial Guinea, Gabon, Liberia b Of ranched origin Benin b Of ranched/captive-bred origin Togo b Python reticulatus Of wild origin Bangladesh, Cambodia, India, Singapore b Python sebae Of wild origin Mauritania, South Africa b Of ranched origin Benin , Mozambique b AMPHIBIA ANURA Ranidae Rana catesbeiana All live, including captive-bred All countries of origin d FLORA Orchidaceae Aceras anthropophorum Of wild origin Turkey b Anacamptis pyramidalis Of wild origin Estonia, Slovakia, Switzerland, Turkey b Barita robertiana Of wild origin Malta, Turkey b Cephalanthera datnasonium Of wild origin Poland, Slovakia b Cephalanthera rubra Of wild origin Latvia, Lithuania, Norway, Poland, Slovakia b Dactylorhiza fuchsii Of wild origin Czech Republic, Poland b Dactylorhiza incarnata Of wild origin Norway, Slovakia b Dactylorhiza latifolia Of wild origin Norway, Poland, Slovakia b Dactylorhiza maculata Of wild origin Czech Republic, Lithuania, Norway b Dactylorhiza romana Of wild origin Turkey b Dactylorhiza russowii Of wild origin Czech Republic , Lithuania, Norway, Poland b Dactylorhiza traunsteineri Of wild origin Liechtenstein, Poland b Gymnadenia conopsea Of wild origin Czech Republic, Lithuania, Slovakia b Himantoglossum hircinum Of wild origin Czech Republic, Hungary, Switzerland b Nigritella nigra Of wild origin Norway b Ophrys apifera Of wild origin Hungary b Ophrys holoserica Of wild origin Turkey b Ophrys insectifera Of wild origin Czech Republic, Hungary, Latvia, Liech ­ tenstein, Norway, Romania, Slovakia b Ophrys pallida Of wild origin Algeria b Ophrys scolopax Of wild origin Hungary, Romania b Ophrys sphegodes Of wild origin Hungary, Romania, Switzerland b Ophrys tenthredinifera Of wild origin Malta, Turkey b Ophrys umbilicata Of wild origin Turkey b Orchis coriophora Of wild origin Poland, Russian Federation , Switzerland b Orchis italica Of wild origin Malta, Turkey b Orchis laxiflora Of wild origin Switzerland b Orchis mascula Of wild origin Estonia, Lithuania, Poland b Orchis militarts Of wild origin Lithuania, Poland, Slovakia b 19 . 12. 97 EN Official Journal of the European Communities L 349/ 17 Species Specimens Countries of origin Basis in Article 4 (6), point: Orchis morio Of wild origin Estonia, Lithuania, Poland, Slovakia, Turkey b Orchis pallens Of wild origin Hungary, Poland, Russian Federation , Slovakia b Orchis papilionacea Of wild origin Romania, Slovenia b Orchis provincialis Of wild origin Switzerland b Orchis punctulata Of wild origin Turkey b Orchis purpurea Of wild origin Poland, Slovakia, Switzerland, Turkey b Orchis simia Of wild origin Bosnia and Herzegovina, Croatia, Mace ­ donia, Romania, Slovenia, Switzerland, Turkey, Yugoslavia b Orchis tridentata Of wild origin Czech Republic , Slovakia, Turkey b Orchis ustulata Of wild origin Estonia, Latvia, Lithuania, Poland, Russian Federation , Slovakia b Serapias cordigera Of wild origin Turkey b Serapias lingua Of wild origin Malta b Serapias parviflora Of wild origin Turkey b Serapias vomeracea Of wild origin Malta, Switzerland, Turkey b Spiranthes spiralis Of wild origin Czech Republic, Liechtenstein , Poland, Switzerland b Primulaceae Cyclamen intaminatum Of wild origin Turkey b Cyclamen mirabile Of wild origin Turkey b Cyclamen parviflorum Of wild origin Turkey b Cyclamen persicum Of wild origin Turkey b Cyclamen pseudibericum Of wild origin Turkey b Cyclamen trochopteranthum Of wild origin Turkey b